DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6, filed March 29, 2021, with respect to Claims 1 and 3-15 have been fully considered and are persuasive.  The objection to the specification, the 35 U.S.C. 103 rejections of Claims 1 and 7-15 and the objections to Claims 3-6 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Williams on April 1, 2021.

The application has been amended as follows: 
Claim 3 has been amended as follows:
“The method according to claim 1, wherein the method comprises performing the obtaining of the object recognition data, and the triggering of the modification, in the secure environment.”
Claim 4 has been amended as follows:
1, wherein the method comprises outputting modified augmented reality data, generated in response to the triggering of the modification, from the secure environment.”
Claim 5 has been amended as follows:
“The method according to claim 1, wherein the method comprises:  obtaining, within the secure environment, sensor data captured by a sensor; and outputting at least part of the sensor data to at least one of the augmented reality application or the object recognition system.”
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






JH
/JONI HSU/Primary Examiner, Art Unit 2611